department of the treasury internal_revenue_service washington d c t a x ex e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n form tax years contact person telephone number identification_number employer_identification_number number release date se t eo ra t date date uil numbers dollar_figure dear ------------- this letter constitutes a final adverse_ruling with respect to your claim of exemption from federal income_taxation under sec_501 of the internal_revenue_code we make our ruling for the following reason s in sec_501 of the code part of your net_earnings has inured to the benefit of private shareholders or individuals more than an insubstantial part of your activities furthers private purposes rather than purposes described in sec_501 never executed they are therefore not effective lapham foundation inc v commissioner tcmemo_2002_293 private_foundation because you failed to establish that you meet the requirements under sec_509 b and c of the code donors may not deduct contributions to your organization under sec_170 of the code the code and the regulations issued thereunder require that you file federal_income_tax returns based upon the financial information that you furnished you should file returns on the form and for the tax years indicated above within days from the date of this letter unless you request and are granted an extension of time to file the returns you should attach a copy of this letter to the returns you file questions concerning the filing of returns should be directed to the ohio tax exempt and government entities te_ge office pincite-5500 a toll free number you have failed to establish that you are organized and operated exclusively for purposes described the organizational_test was not satisfied in this case because the amended trust documents were we also rule that even if you did qualify under sec_501 of the code you would be a if you decide to contest this ruling under the declaratory_judgment provisions of sec_7428 of the code you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the 91st day after the date that we mailed this ruling to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment the filing of a declaratory_judgment suit under sec_7428 does not stay the processing of income_tax returns and assessment of any taxes in accordance with sec_6104 of the code we will notify the appropriate state officials of this action this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions concerning the reasons for this ruling please contact the person whose name and telephone number appear in the heading of this letter enclosure notice martha sullivan director exempt_organizations bill brockner sincerely
